The defendant was charged with the violation of the act approved October 1, 1920. Said act is entitled "An act, to amend an act entitled, an act to prevent frauds and impositions upon the people of the state and to protect investors," etc. This legislative enactment is commonly called the "Blue Sky Law." Laws 1920, p. 60.
The indictment contained eight counts, each of which charged in the language of the statute that the defendant did sell, or offer for sale in this state by means of an advertisement, circulars, or prospectus, or by other form of public offering, speculative securities, etc., without first having obtained a permit as is required by the statutes in such cases made and provided.
The indictment was sufficient, for in order to constitute a violation of the statute in question the selling or offering for sale of any speculative securities defined in section 2 of said act, such selling or offering for sale must be by means of an advertisement, circular, or prospectus, or by any other form of public offering, without having obtained a permit so to do from the Public Service Commission as the law requires. It is clear from the provisions of said act, supra, that unless the selling or offering for sale is accomplished by one or all of the means designated, that is, by advertising said speculative securities, or by circulars or prospectus of some other form of public offering, then said act does not apply, and if the speculative securities are sold or offered for sale without the employment of any of the inhibited means, supra, the act in question is not violated and no permit from the Public Service Commission is required or necessary. In other words, if the selling or offering for sale of a speculative security is done by private sale or by privately offering for sale, the Blue Sky Law of this state has no application to such private sales or private offer to sell, for the statute is directedonly to the sale or offer to sell speculative securities, bymeans of any advertisement, circulars or prospectus, or by any other form of public offering. *Page 282 
The defendant in the instant case was convicted under the third count of the indictment, and was duly sentenced to serve an indeterminate term of imprisonment in the state penitentiary for not less than three years nor more than four years, from which judgment of conviction and sentence he appeals.
The record contains certain refused charges, and also a motion for a new trial which was overruled. The appeal is upon the record proper without bill of exceptions. This being true, we are without authority to review the action of the lower court in denying the motion or in refusing the charges requested, as these matters are not presented. Ross v. State,16 Ala. App. 393, 78 So. 309; Holmes v. State, 17 Ala. App. 631,88 So. 194.
The record is free from error, Let the judgment appealed from stand affirmed.
Affirmed.